Citation Nr: 0700324	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  99-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
right wrist and thumb injury.

4.  Entitlement to service connection for residuals of a left 
leg gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had verified active military service from 1954 to 
November 1958.  He claims to have performed additional 
reserve service in the U.S. Air Force from 1959 to 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.  

The appeal was remanded by the Board in January 2001, July 
2003, and June 2005.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2005. A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  Residuals of a left arm injury are not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  Residuals of a back injury are not shown by competent 
medical evidence to have a nexus or relationship to service.

3.  The veteran does not have residuals of a right wrist and 
thumb injury.

4.  The veteran does not have residuals of a left leg gunshot 
wound.


CONCLUSIONS OF LAW

1.  Residuals of a left arm injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303 

3.  Residuals of a right wrist and thumb injury were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.

4.  Residuals of a left leg gunshot wound were not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002 and 
September 2003 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
on appeal.  The claims were thereafter readjudicated in 
the June 2003 supplemental statement of the case.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claims for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has tried to 
secure service medical records and to verify all dates of 
active duty for training and inactive duty for training.  The 
RO has also tried to secure documents from various state and 
local governments concerning accident reports and any 
possible outstanding medical records.  There is no pertinent 
evidence which is known to be available but which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Background

Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active and reserve service 
are not available except for his separation examination dated 
in November 1958.  A response from the National Personnel 
Records Center (NPRC) stated that no records of the claimant 
were available to include those reserve records, and 
suggested that all such records may have been destroyed in a 
1973 fire at the NPRC, St. Louis.  The veteran did submit a 
copy of an Air Force Reserve Discharge document from December 
1962.  The NPRC could not verify any period of active duty 
for training or inactive duty for training.

The veteran's November 1958 separation examination showed 
clinically normal upper and lower extremities, a normal 
spine, and an otherwise normal musculoskeletal system.  There 
is no indication of disabilities of the left arm, back, right 
wrist and thumb, or residuals of a left leg gunshot wound.

VA hospital records show that the veteran was admitted in 
August 1982 for unilateral headache, weakness and left sided 
facial and neck numbness, left eyelid ptosis and weakness of 
the left upper and lower extremities.  The diagnoses included 
left Bell's palsy, hysterical neurosis with functional 
paresis and weakness, and new onset hypertension.  

Three lay statements dated in 1986 and 1994 indicate that the 
veteran fell from a building in 1959 in Strafford California 
while working for Bufford Appliance.  One statement indicated 
that the veteran was in an automobile accident in which he 
went through the windshield.  It was noted that the accident 
was in June or July 1957.  Another statement indicated that 
the veteran was in an automobile accident in which he went 
through the windshield and his head was hurt.  It was noted 
that the accident happened in 1955 or 1956.

Five lay statements submitted in January 1999 noted that the 
veteran was involved in an automobile accident in which he 
went through windshield.  Three lay statements indicated that 
when the veteran fell from the building he was working for 
Bufford Appliances, one did not mention the fall and another 
indicated that he fell from the building while in the U.S. 
Air Force.  The statements indicated that the veteran was 
involved in the automobile accident in 1955 or 1956 and the 
fall from the building was in March 1959.

At his May 1999 RO hearing, the veteran testified that he 
fell from a building and injured his arm in 1956 or 1957 at 
Keesler Air Force Base when he was doing repairs to a roof.  
He indicated that he also fell off the roof in 1959.  He 
testified that the automobile accident occurred in 1957 while 
traveling in Mississippi and he went through the windshield 
and landed 60 or 70 feet from the vehicle.  He indicated that 
he injured his head and upper part of his back.  He stated 
that the gunshot occurred n a little island off the Gulf of 
Mexico and there were approximately 20 or 30 service 
personnel present.  He testified that one of the guys was 
going to shoot out like a wall board and the veteran wound up 
getting shot.  He noted that he has had continual 
symptomatology with his back, arm, and leg since the 1950s.  
He stated that he has gotten cortisone treatments from 
private physicians as well as at the VA.  The veteran 
indicated that he was still on active duty.

VA treatment records dated 1982 to 1999 show treatment for 
Bell's palsy and hysterical neurosis.  The veteran was seen 
in 1986 after he was pounding on a metal object and a piece 
broke off piercing the flexor area mid left forearm.  In 
1993, the veteran was seen with complaints of left arm 
weakness and constant pain.  He stated that his arm got 
tingly and numb.  He also had pain across the chest and back.  
In 1993, the veteran also received a cortisone injection for 
mid back pain.  A history of herniated disc was noted.  The 
veteran reported being in an automobile accident several 
years before.  In 1996 the veteran complained of back pain as 
a result of a motor vehicle accident.  The veteran also 
reported a back injury while in military service.  He noted 
he had been seen by a private neurologist and had a work up.  
He requested codeine.  In 1997, the veteran was treated for 
back pain.  

At his October 2000 Travel Board hearing, the veteran 
testified that he fell from a building in 1959 while he was 
in the military but was working on a weekend for a company 
helping a friend put in an air conditioning unit.  He 
indicated he was first taken to Community Hospital and then 
he was treated at the veteran's hospital.  The veteran stated 
that he was in service from 1954 to 1958 and went back in 
again and was not discharged until about 1962 or 1963, but 
indicated he was still in a squadron and was never 
discharged.  The veteran stated that he was never in the 
reserves that he knew of.  The veteran testified that he was 
involved in an automobile accident between Gulfport, 
Mississippi and Biloxi in 1956 or 1957.  He indicated that a 
person was killed in the accident, and a gas station into 
which the car crashed "blew up."  He went through the 
windshield.  He stated he was treated at Kessler Air Force 
Base after being in a Gulfport or Biloxi Hospital.  The 
veteran testified that he was stationed near Gulfport, 
Mississippi in 1955 an airman hunting wild boar shot him in 
the leg.  The veteran stated that the automobile accident was 
before the fall from the building, that he broke his left arm 
in the fall, and that he re-injured his back in the fall.  
The veteran stated that he has not been able to obtain any of 
his hospital records.  

A statement from the veteran's ex-wife received in October 
2000 indicated that he was involved in an automobile accident 
in July 1956.  She stated that he injured his head and back.  
She also noted that he fell from a two story building in 
March 1959 and broke his left arm and had three major 
surgeries on his left arm.  

VA treatment records dated in June 2001 indicate that the 
veteran was seen for complaints of pain all over which was 
not relieved by medication.  The assessment was acute 
hyperesthesia.  It was noted that the veteran was seen at the 
spinal clinic in Fresno and they told him that his pain was 
from a shingles like zoster but without rash.  Records 
indicate that in January 2002 the veteran reported that he 
might have back surgery as part of a Workman's Compensation 
claim at the Back and Spinal Medical Center.  The veteran 
claimed he was hurt on the job.  In April 2003 the veteran 
was seen for pain assessment.  The location of the most 
bothersome pain was his left arm, left shoulder, and chest.  
It was noted that the veteran had a history of hyperesthesia 
apparently due to hyperglycemia.  The likely cause of pain 
was noted as musculoskeletal and neurogenic in nature.  

In an attempt to obtain evidence of the veteran's automobile 
accident, a request for accident reports were requested from 
the Department of Public Safety; Mississippi State Highway 
Patrol; and the Gulfport and Biloxi Police Departments; 
however, all of these agencies indicated they did not retain 
records for this long of a period of time, as such incident 
reports would have been destroyed after ten years.  In 
addition, information obtained from the NPRC could not 
provide any evidence of such an accident.  

At his October 2005 Travel Board hearing, the veteran 
testified that he was stationed at the 9633rd Air Reserve 
Squadron at the 5578 Air Terminal in Fresno, California 
headquarters in March 1959.  He indicated he was on weekend 
duty, was helping a friend of his put in an air conditioning 
unit, and was knocked off the roof.  The veteran indicated 
his arm was crushed and rods and pins had to be placed in his 
arm.  The veteran did not remember if a line of duty report 
was done.  He stated he was taken by ambulance to Kennedy 
Hospital in Fresno.  He testified he was hospitalized for 
five days and was casted.  He stated that at this time he 
hurt his lower back.  He indicated he had not sought 
treatment for his arm since 1959.

The veteran testified that he injured his back twice while in 
service, once in a fall from a building in Kessler Air Force 
Base, and once in an automobile accident.  The veteran stated 
that he was in an automobile accident in 1956 or 1957 when 
stationed at Kessler Air Force Base.  He indicated that he 
was traveling between Biloxi, Mississippi and Gulfport and he 
hit another car causing the veteran to go through the 
windshield.  He stated he had head lacerations and scars on 
three vertebrae up his back.  The veteran clarified that the 
car accident involved his cervical spine.  He did not 
remember the name of the hospital he was taken to in 
Gulfport.  He stated he was then transferred to Kessler where 
he was hospitalized and given physical therapy.  

The veteran testified that four or five months later he fell 
off a roof.  He stated that at the time he was working on the 
flight line when something came loose on the roof and he went 
up on the roof to fix it.  While on the roof wind purportedly 
blew him onto the ground.  He indicated that he fell on his 
head and upper back and was taken to the hospital on base.  
The veteran testified that when he got back to Fresno and 
while in the reserves in approximately 1961/1962 he was 
received shots to his spine to relieve the pain.  He stated 
that he received treatment for his back at the VA and at the 
Community Hospital but he tried to get the private medical 
records but was told they were destroyed because they only 
kept records for 15 years.  In addition, the veteran tried to 
obtain the physiotherapy records but they were not available.  

The veteran testified that approximately five years ago he 
was working at a construction site and a beam came down and 
knocked his teeth out and when he went down it got his lower 
back.  The veteran filed a Workers Compensation claim and it 
went in his favor.  The veteran was asked to submit the 
examination that was conducted in conjunction with his claim.  

The veteran testified that his right wrist and thumb injuries 
came from a fight that occurred at Kessler Air Force Base in 
1956.  He stated the wrist was not casted but he was given a 
brace to wear.  He was later given a brace by VA 
approximately ten years ago.  The veteran testified that he 
must have had charges brought against him while in service 
due to the fight because he had kitchen duties for two weeks.  
He stated he sought treatment for his wrist injury at the VA 
in the 1960s.  

Finally, the veteran testified that while on duty on an 
island off Gulfport he was in a radar shack when a fellow 
service member was hunting wild boar and accidentally shot 
him in the left leg.  The veteran stated he was taken to the 
hospital at Kessler and believed this occurred in 1957.  He 
was in the hospital two and a half days.  The veteran did not 
recall if a line of duty report was done.

In November 2005, the veteran submitted a MRI report from 
Woodward Park Radiology which was performed in November 2001.  
The attorney's business card that represented the veteran in 
his Workman's Compensation claim was attached to the report.  
The impressions were various lumbar disorders.  No nexus 
opinion was offered.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006).  
ACDUTRA is generally full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
3.6(c)(1) (2006).  INACDUTRA is generally Reserve duty other 
than full-time duty.  38 C.F.R. 3.6(d)
(2006).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for residuals of a left arm 
injury, residuals of a back injury, residuals of a right 
wrist and thumb injury, and residuals of a left leg gunshot 
wound.

The veteran contends that all but the second fall from the 
building in 1959 occurred prior to his separation examination 
in 1958.  Notably, however, the veteran's November 1958 
separation examination is negative for residuals of a left 
arm, back, right wrist, right thumb injuries; as well as for 
residuals of a left leg gunshot wound.  

More significantly, there is no medical evidence that the 
veteran currently has residuals of a right wrist and thumb 
injury or residuals of a left leg gunshot wound.  Indeed, 
there is no medical evidence verifying that the veteran ever 
sustained a gunshot would to his left leg.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
these claims must be denied.

The veteran has submitted numerous statements from 
individuals who claim to have knowledge of his automobile 
accident and fall from a building.  The Board notes that the 
veteran testified that he fell from buildings twice.  Once in 
1956 or 1957 and once in 1959.  The lay statements, save one, 
are in conflict with the veteran's recitation of events.  The 
lay statements indicate that the veteran fell off a building 
in 1959 while working for Bufford Appliance.  None of the 
statements provide objective, competent evidence of a 
relationship to service.  The statements do not mention the 
fall in 1956 or 1957.  In his October 2000 Travel Board 
hearing, the veteran explained that when he fell from the 
building in 1959, he was in the military but was working on a 
weekend for a company helping a friend put in an air 
conditioning unit.  In his October 2005 Travel Board hearing, 
he testified that he was on weekend duty when he fell off the 
building in 1959.

The veteran testified that he was involved in an on the job 
injury in approximately 2000 at which time the Workman's 
Compensation claim went in his favor.  VA treatment records 
reflect that in April 2003, the veteran was seen for a pain 
assessment regarding his left arm, left shoulder, and chest.  
It was noted that the veteran had a history of hyperesthesia 
apparently due to hyperglycemia.  The likely cause of pain 
was noted as musculoskeletal and neurogenic in nature.  VA 
treatment records in 1986 show that the veteran injured his 
mid left forearm when a piece of metal broke off while 
pounding on a metal object.

There are no post service medical records until the 1980s, 
and these records do not show that a back or left arm 
disorder is related in any way to service.

The only evidence that tends to connect disorders affecting 
the back and left arm to service is that offered by the 
veteran himself.  A layperson is not, however, competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, lay assertions of medical 
causation and etiology, absent corroboration by objective 
medical evidence and opinions, are of no probative value 
towards establishing a link between his military service and 
his claims of entitlement to service connection for back and 
left arm disorders.

Accordingly, the preponderance of the competent evidence is 
against the veteran's assertion that any back and/or left arm 
disorder is related to service.  38 U.S.C.A. §§ 101(24), 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claims 
for service connection must be denied.


ORDER

Entitlement to service connection for residuals of a left arm 
injury is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a right 
wrist and thumb injury is denied.

Entitlement to service connection for residuals of a left leg 
gunshot wound is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


